DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a workload manager configured to detect, while the memory system is in a cache program mode, a mixed workload when a read count is greater than a first threshold value...” in claim 1 as “a workload manager” is a generic placeholder that is coupled with functional language and not modified by any structure.
“a mode manager configured to switch from the cache program mode to a normal program mode when the mixed workload is detected” in claim 1 as “a mode manager” is a generic placeholder that is coupled with functional language not modified by any structure.
“an interface manager configured to migrate the write commands from the interface queue to the command queue...” in claim 2 as “an interface manager” is a generic placeholder that is coupled with functional language not modified by any structure.
“a command manager configured to provide the memory device with the write commands queued in the command queue” in claim 8 as “command manager” is a generic placeholder that is coupled with functional language not modified by any structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding, “a workload manager” – the disclosure does not clearly link the functions performed by the workload manager to any structure. At most, the specification merely repeats that the “workload manager” performs the claimed functions [0006] [0040] [0094-0095] [0098] [00105] [00124-00128].
Regarding, “a mode manager” – the disclosure does not clearly link the functions performed by the mode manager to any structure. At most, the specification merely repeats that the “mode manager” performs the claimed functions [0006] [0090] [0094-0095] [0098] [00101-00104] [00114-00121] [00124-00127].
Regarding “an interface manager” – the disclosure does not clearly link the functions performed by the interface manager to any structure. At most, the specification merely repeats that the “interface manager” performs the claimed functions [0050-0052] [0062] [0066] [0069-0071] [0084] [0097] [00109] [00111] [00124] [00128-00130].
Regarding “a command manager” – the disclosure does not clearly link the functions performed by the command manager to any structure. At most, the specification merely repeats that the “command manager” performs the claimed functions [0040] [0053-0059] [0063-0065] [0072-0076] [0097] [00110-00111] [00124] [00128-00129] [00131]. 
Examiner note: although some of the aforementioned limitations are indicated as being a part of a “processor”, the disclosure of the processor does not limit interpretation of the “processor” to any particular form of hardware, software, or hardware/software combination. Therefore, indicating that the “command manager” (and others) are part of a “processor” does not modify the interpretation of “command manager” with sufficient structure capable of performing the claimed limitations and clearly linking the functions with that structure (including the algorithm for performing the claimed function) [see MPEP §2181(II)(C)] [MPEP §2181(II)(B)]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claim 1 recites, “an interface queue configured to receive write commands and queue the received write commands in the interface queue”. The limitation is unclear because the configuration recites a circular dependency: the interface queue is required to queue the received write commands in the interface queue. The circular dependency makes it unclear whether the interface queue contains a further queue-type structure that is configured to queue the received write commands, or if the interface queue is simply configured to queue the received write commands without the aid of a further structure, as the interface queue itself is capable of queueing commands. For this reason, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “a host interface including an interface queue configured to receive write commands and queue the received write commands”.  
Claim 1 recites, “a workload manager configured to detect, while the memory system is in a cache program mode, a mixed workload when a read count is greater than a first threshold value...” and “a mode manager configured to switch from the cache program mode to a normal program mode when the mixed workload is detected” which are interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the claim interpretation section above [See MPEP §2181(II)(A)]. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Claim 1 recites, “a processor configured to process write commands queued in a command queue in the cache program mode and processing write commands queued in the interface queue in the normal program mode when the mixed workload is detected”. The limitation is subject to multiple interpretations. It could be interpreted that the restriction of “when the mixed workload is detected” is supposed to apply to processing write commands queued in a command queue and in the interface queue. It could also be interpreted that “when the mixed workload is detected” is a restriction that is only to be applied to processing write commands queued in the interface queue in the normal program mode. Therefore, it is unclear whether the restriction “when the mixed workload is detected” is meant to apply to “process write commands queued in a command queue in the cache program mode”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.   
Claim 1 recites, “write commands” on line 8 of the claim without a definite or indefinite article. However, lines 3-4 of the claim already recites, “write commands”. It is therefore unclear whether the recitation of “write commands” on line 8 of the claim was meant to refer back to the previous recitation of “write commands” with proper antecedent basis. For this reason, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 2: 
Claim 2 recites, “an interface manager configured to migrate the write commands from the interface queue to the command queue...” which was interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the claim interpretation section above [See MPEP §2181(II)(A)]. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 5: 
Claim 5 recites, “the received commands”. However, there is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 8: 
Claim 8 recites, “a command manager configured to provide the memory device with the write commands queued in the command queue” which was interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the claim interpretation section above [See MPEP §2181(II)(A)]. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 9: 
Claim 9 recites, “the memory queue”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 10: 
Claim 10 recites, “the memory queue”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claims 2-10: 
Claims 2-10 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 
Regarding claim 11: 
Claim 11 recites, “the interface memory” in line 16 of the claim. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 11 also recites, “write commands” without an indefinite or definite article on each of lines 15 and 16 of the claim. However, line 2 of the claim already recites, “receiving write commands”. It is therefore unclear whether the recitations on lines 15 and 16 are supposed to refer back to the limitation on line 2 of the claim with proper antecedent basis. For this reason, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 11 also recites, “processing write commands queued in a command queue in the cache program mode and processing write commands queued in the interface queue in response to the mixed workload being detected”. The limitation is subject to multiple interpretations. It could be interpreted that the restriction of “in response to the mixed workload being detected” is supposed to apply to processing write commands queued in a command queue and processing write commands queued in the interface memory. It could also be interpreted that “in response to the mixed workload being detected” is a restriction that is only to be applied to processing write commands queued in the interface queue in the normal program mode. Therefore, it is unclear whether the restriction “in response to the mixed workload being detected” is meant to apply to “processing write commands queued in a command queue in the cache program mode”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.   
Regarding claim 19: 
Claim 19 recites, “the first write command from the command queue”. There is insufficient antecedent basis for this limitation in the claim. The claims previously recited that the 
Regarding claim 20: 
Claim 20 recites, “the first write command from the command queue”. There is insufficient antecedent basis for this limitation in the claim. The claims previously recited that the first write command is enqueued in a memory queue (and not the command queue). It is therefore unclear if the first write command is in the command queue or the memory queue or both. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 12-20: 
Claims 12-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: 
Claim 1 recites, “a workload manager configured to detect, when the memory system is in a cache program mode, a mixed workload when a read count is greater than a first threshold value...” and “a mode manager configured to switch from the cache program mode to a normal program mode when the mixed workload is detected” which are interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the claim interpretation section above [See MPEP §2181(II)(B)(last ¶)]. Accordingly, the claim lacks sufficient written description.
Regarding claim 2: 
Claim 2 recites, “an interface manager configured to migrate the write commands from the interface queue to the command queue...” which was interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the claim interpretation section above [See MPEP §2181(II)(B)(last ¶)]. Accordingly, the claim lacks sufficient written description.
Regarding claim 8: 
Claim 8 recites, “a command manager configured to provide the memory device with the write commands queued in the command queue” which was interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the claim interpretation section above [See MPEP §2181(II)(B)(last ¶)]. Accordingly, the claim lacks sufficient written description.
Regarding claims 2-10: 
Claims 2-10 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2020/0334163 A1 (Shergill) in view of US Patent Application Pub. No. US 2019/0266357 A1 (Schauer).
Regarding claim 1 and analogous claim 11: 
Shergill discloses, a memory system, (100) comprising: a memory device (150); a host interface including an interface queue configured to receive write commands and 5queue the received write commands in the interface queue; a workload manager configured to detect (I/O request instructions (126) and instructions (122) as well as submission queues and completion queues in the NVMe Driver (i.e. NVMe interface, considered a host interface as it interfaces between the controllers (102) (104) of the system (100) that hosts the SCM memory (150) (i.e. in a DIMM form factor or others) and the SCM memory (150) itself) that store I/O requests in a submission queue for an SCM read cache 150 [0018] [0027] [0037] [0041] [0043] [0046-0047]. The I/O requests (180) may (or may not) include write requests from a host [0041] [0043]) while the memory system is in a cache program mode (when destage requests are executed in the SCM read cache instead of bypassing the SCM , a mixed workload when a read count (i.e. read queue depth [0043]) is greater than a first threshold value (i.e. read queue depth threshold [0044] [0046]), the read count representing a number of read commands queued in the interface queue and the mixed workload 10representing receipt of a mix of read and write commands (read and write commands are received in the queues (i.e. a mix) [0043-0044]); a mode manager (126) configured to switch from the cache program mode to a normal program mode when the mixed workload is detected (by disclosing that the SCM read cache (150) may be bypassed so that the IO request is processed without using the SCM read cache (150) by the instructions performing the selection (i.e. switch from the cache program mode to a normal program mode) to bypass the read cache [0046] [0051] [Fig. 3]); and a processor configured to process write commands queued in 15the interface queue in the cache program mode (by disclosing that a processing resource (105) executes the commands to implement the functionalities of the computing device including the functionality of the different instructions [0027] [0042] [0094] which including implementing the selection between the different programming methods for the commands (i.e. in SCM read cache or bypassing SCM read cache) and executing (325) commands in the SCM submission queue (i.e. interface queue) [0039] [0041-0043]) and process write commands queued in the interface queue in the normal program mode when the mixed workload is detected (by disclosing that a processing resource (105) executes the commands to implement the functionalities of the computing device including the different instructions [0027] [0042] [0094] which including implementing the selection between the different programming methods for the commands (i.e. in SCM read cache or bypassing SCM read cache) and executing (325) commands in the SCM submission queue (i.e. interface queue) [0039] [0041-0043]).
Shergill does not explicitly disclose, but Schauer teaches that the processor may process commands from multiple queues including a command queue (by teaching that there may be a plurality of submission queues utilized by a device using an NVMe protocol (i.e. at a command queue and another corresponds to an interface queue). The plurality of submission queues allows commands to be performed in parallel and therefore process a large volume of data [0052] [0064]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single submission queue disclosed by Shergill to include the plurality of submission queues taught by Schauer (such that at least one may be an interface queue and at least one other may be a command queue). 
One of ordinary skill in the art would have been motivated to make this modification because the multiple queues allows processing of the commands in parallel to process a large volume of data without consuming excessive host resources, as taught by Schauer in [0067]. 
Regarding claim 8 and analogous claim 18:
The memory system of claim 1 is made obvious by Shergill in view of Schauer.
Shergill further discloses, wherein the processor includes a command manager configured to provide the memory device with the write commands queued in the command queue (by indicating that the instructions (122, 124, 126) (i.e. command manager) take the write/read commands in the submission queue and the commands are either processed (i.e. issued to the memory), dropped, or bypass the SCM memory (235) [Fig. 3] (i.e. if they are processed they are provided to the SCM memory device) [0024] [0027] [0037-0043] [0094]). 
Claims 1-4, 8, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shergill in view of US Patent Application Pub. No. US 2011/0055457 A1 (Yeh).
Regarding claim 1 and analogous claim 11: 
Shergill discloses, a memory system, (100) comprising: a memory device (150); a host interface including an interface queue configured to receive write commands and 5queue the received write commands in the interface queue; a workload manager configured to detect (I/O request instructions (126) and instructions (122) as well as  while the memory system is in a cache program mode (when destage requests are executed in the SCM read cache instead of bypassing the SCM read cache for destage requests [0043]), a mixed workload when a read count (i.e. read queue depth [0043]) is greater than a first threshold value (i.e. read queue depth threshold [0044] [0046]), the read count representing a number of read commands queued in the interface queue and the mixed workload 10representing receipt of a mix of read and write commands (read and write commands are received in the queues (i.e. a mix) [0043-0044]); a mode manager (126) configured to switch from the cache program mode to a normal program mode when the mixed workload is detected (by disclosing that the SCM read cache (150) may be bypassed so that the IO request is processed without using the SCM read cache (150) by the instructions performing the selection (i.e. switch from the cache program mode to a normal program mode) to bypass the read cache [0046] [0051] [Fig. 3]); and a processor configured to process write commands queued in 15the interface queue in the cache program mode (by disclosing that a processing resource (105) executes the commands to implement the functionalities of the computing device including the functionality of the different instructions [0027] [0042] [0094] which including implementing the selection between the different programming methods for the commands (i.e. in SCM read cache or bypassing SCM read cache) and executing (325) commands in the SCM submission queue (i.e. interface queue) [0039] [0041-0043]) and processing write commands queued in the interface queue in the normal program mode when the mixed workload is detected (by disclosing that a processing resource (105) executes the commands to implement the functionalities of the 
Shergill does not explicitly disclose, but Yeh teaches that the processor may process commands in the command queue in the cache program mode that (by teaching that the processor (206) may process write commands for writing to flash memory (i.e. SCM, i.e. read cache) (i.e. in the cache program mode or else they would be bypassing SCM) by placing them in the first buffer area (404) such that they sequentially move to the second buffer area (406) (i.e. the double buffers may be considered a queue (i.e. a command queue)) [Fig. 3] [Fig. 5] [0013] [0040-0041] [0052] [0058] [0060] [0062])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the programming method of the SCM read cache memory disclosed by Shergill to include placing the commands for the SCM memory in a double buffer queue (i.e. command queue) with the processor for writing the data to the SCM memory as taught by Yeh. 
One of ordinary skill in the art would have been motivated to make this modification because the data programing stage for the data of the first host write command and the data transferring stage for data of the second host write command are simultaneously executed and reduce the time required for executing the host write commands, as taught by Yeh in [0060]. 
Regarding claim 2 and analogous claim 12: 
The memory system of claim 1 is made obvious by Shergill in view of Yeh.
Shergill teaches that the received commands are placed in the submission queue (i.e. interface queue). 
Shergill does not explicitly disclose, but Yeh teaches, wherein the processor includes an interface manager configured to migrate the write commands from the interface queue to the command queue based on whether the memory system is in the normal program mode or the cache program mode (by teaching that the memory management unit (208) (i.e. interface manager) executes a program command giving method (i.e. the memory management unit provides the memory device with the write commands in the double buffer queue) as firmware executed by the processor unit (206) (i.e. the processor includes an interface manager) [0043] [0052] [0058-0060]. The memory management unit takes received write commands (i.e. from the submission queue) and gives (i.e. migrates) the commands to the flash memory chip according to the double buffering technique (i.e. through the command queue)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the programming method of the SCM read cache memory (i.e. in the cache program mode) disclosed by Shergill to include placing the commands for the SCM memory in a double buffer queue (i.e. command queue) with the processor using a firmware module (the command manager (208)) for writing the data to the SCM memory as taught by Yeh. As this method would not be performed when the SCM read cache is bypassed, it would be based on whether the memory system is in the normal program mode or the cache program mode.
One of ordinary skill in the art would have been motivated to make this modification because the data programing stage for the data of the first host write command and the data transferring stage for data of the second host write command are simultaneously executed and reduce the time required for executing the host write commands, as taught by Yeh in [0060]. 
Regarding claim 3 and analogous claim 13: 
The memory system of claim 2 is made obvious by Shergill in view of Yeh. 
Shergill does not explicitly disclose, but Yeh teaches, wherein, when a program operation begins in response to processing a first write command while the memory system is in the cache program mode, the interface manager migrates a second write command, which is enqueued in the interface queue after the first 5write command, from the interface queue to the command queue (by teaching that the data transferring phase (i.e. migrates a second write command) for the next write command occurs at the same time same time as the data programming phase for a previous command (i.e. a first write command), where the commands are processed sequentially (i.e. the command being transferred would have been enqueued in the submission queue before the command being programmed). The data transferring is performed by the memory management unit (208) (i.e. interface manager) [Fig. 3] [Fig. 5] [0043] [0052] [0013] [0060-0061]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the command giving process to the SCM read cache (i.e. while the memory system is in the cache program mode) for write commands disclosed by Shergill to include the double buffering technique in sequential order as taught by Yeh. 
One of ordinary skill in the art would have been motivated to make this modification because the data programing stage for the data of the first host write command and the data transferring stage for data of the second host write command are simultaneously executed and reduce the time required for executing the host write commands, as taught by Yeh in [0060]. 
Regarding claim 4 and analogous claim 14: 
Shergill does not explicitly disclose, but Yeh teaches, wherein, when a program operation of a first write command is completed while the memory system in the normal program mode, the interface manager migrates a second write 10command, which is enqueued in the interface queue after the first write command, from the interface queue to the command queue 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the command giving process to the SCM read cache for write commands disclosed by Shergill to include the double buffering technique in sequential order as taught by Yeh. 
One of ordinary skill in the art would have been motivated to make this modification because the data programing stage for the data of the first host write command and the data transferring stage for data of the second host write command are simultaneously executed and reduce the time required for executing the host write commands, as taught by Yeh in [0060]. 
Regarding claim 8 and analogous claim 18:
The memory system of claim 1 is made obvious by Shergill in view of Yeh.
Shergill does not explicitly disclose, but Yeh teaches, wherein the processor includes a command manager configured to provide the memory device with the write commands queued in the command queue (by teaching that the memory management unit (208) (i.e. command manager) executes a program command giving method (i.e. the memory management unit provides the memory device with the write commands in the double buffer queue) as firmware executed by the processor unit (206) (i.e. the processor includes a command manager) [0043] [0052] [0058-0060). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the programming method of the SCM read cache memory disclosed by Shergill to include placing the commands for the SCM memory in a double buffer queue (i.e. command queue) with the processor using a firmware module (the command manager (208)) for writing the data to the SCM memory as taught by Yeh. 
One of ordinary skill in the art would have been motivated to make this modification because the data programing stage for the data of the first host write command and the data transferring stage for data of the second host write command are simultaneously executed and reduce the time required for executing the host write commands, as taught by Yeh in [0060]. 

Allowable Subject Matter
The subject matter of claims 5-7, 9-10, 15-17 and 19-20 was searched for but not found in the prior art. Although a prior art rejection for claims 5-7, 9-10, 15-17 and 19-20 was not made, the claims are not indicated as allowable for failing to comply with 35 U.S.C. §112 requirements. Any future indication of allowable subject matter will depend upon the clarified interpretation of the claims based on resolution of the 35 U.S.C. §112 rejections. 

Response to Arguments
In response to the amendment to the title, the objection to the specification is withdrawn.
In response to the amendments to the claims, the previous objections to the claims have been withdrawn. 
In response to the amendments to the claims, the 35 U.S.C. §112(b) rejection in regards to limitations in claims 1-10 failing to recite sufficient structure to perform the claimed functions under a 35 U.S.C. §112(f) claim interpretation scheme and thereby rendering the claims indefinite is maintained. The claim amendments do not prevent the claims from being interpreted under 35 U.S.C. §112(f) and sufficient structure for performing the recited functions is still not present in the specification. Furthermore, no specific arguments were made as to why the claims should no longer be interpreted under 35 U.S.C. §112(f) or why the specification recites sufficient structure for performing the recited functions. Accordingly, the previous 35 U.S.C. §112(b) rejection to claims 1-10 has been maintained. Under analogous reasoning, the 35 U.S.C. §112(a) rejection is maintained for claims 1-10 as well. 
In response to Applicant’s arguments that the claims are now definite, the Examiner respectfully disagrees because of persisting antecedent basis issues. No amendments or arguments made by Applicant to specifically address the 35 U.S.C. §112(b) antecedent basis 
In response to Applicant’s arguments that the claims are now definite, the Examiner respectfully disagrees because of the previous 35 U.S.C. §112(b) rejection for multiple conflicting interpretations present in claims 1 and 11 that has not been addressed by claim amendments or any particular arguments by Applicant. Accordingly, the previous 35 U.S.C. §112(b) rejection for claims 1-20 is maintained.
In response to Applicant’s arguments that the claims are now definite, the Examiner respectfully disagrees because the amendments to claims 1, 19 and 20 introduce new indefinite subject matter as outlined in the rejections above. Accordingly, a new 35 U.S.C. §112(b) rejection has been made to claims 1-10 and 19-20 and the claims are not found as allowable. 
In response to Applicant’s argument that the prior art does not teach “a host interface including an interface queue configured to receive write commands and queue the received write commands in the interface queue”, the Examiner respectfully disagrees. The system (101) taught by Shergill includes a computing device (100) (i.e. host device) as it hosts an SCM read cache memory (150). The computing device controllers (102) (104) interface with the SCM read cache (150) through the NVMe driver and disclosed submission queues (i.e. host interface including an interface queue) [0041-0043]. Accordingly, the prior art teaches the claimed limitations and the assertions by Applicant that it does not are not persuasive. Contrary to Applicant’s assertion otherwise, on pg. 20 of the Non-Final office action, the Examiner only admitted that Shergill did not explicitly teach a command queue (and not that Shergill did not teach an interface queue as part of the host interface), a deficiency which Schauer remedied (where the deficiency is only with respect to the presence of multiple queues, and not an interface queue as part of a host interface). As Schauer teaches the benefits of having multiple queues in an NVMe interface (i.e. an interface between a host device and a memory device (i.e. host interface)), just like Shergill teaches the NVMe interface between the computing device 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139